Name: 79/549/EEC: Commission Decision of 5 June 1979 on the implementation of the reform of agricultural structures in Italy (Region of Umbria) pursuant to Council Directives 72/159/EEC, 72/160/EEC, 72/161/EEC and 75/268/EEC (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  agricultural structures and production;  agricultural policy; NA
 Date Published: 1979-06-16

 Avis juridique important|31979D054979/549/EEC: Commission Decision of 5 June 1979 on the implementation of the reform of agricultural structures in Italy (Region of Umbria) pursuant to Council Directives 72/159/EEC, 72/160/EEC, 72/161/EEC and 75/268/EEC (Only the Italian text is authentic) Official Journal L 148 , 16/06/1979 P. 0053 - 0054COMMISSION DECISION of 5 June 1979 on the implementation of the reform of agricultural structures in Italy (Region of Umbria) pursuant to Council Directives 72/159/EEC, 72/160/EEC, 72/161/EEC and 75/268/EEC (Only the Italian text is authentic) (79/549/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), and in particular Article 18 (3) thereof, Having regard to Council Directive 72/160/EEC of 17 April 1972 concerning measures to encourage the cessation of farming and the re-allocation of utilized agricultural area for the purposes of structural improvement (2), and in particular Article 9 (3) thereof, Having regard to Council Directive 72/161/EEC of 17 April 1972 concerning the provision of socio-economic guidance for and the acquisition of occupational skills by persons engaged in agriculture (3), and in particular Article 11 (3) thereof, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (4), and in particular Article 13 thereof, Whereas on 20 and 31 July 1978 and on 9 March 1979 the Government of Italy notified: - the Law of the Region of Umbria of 5 June 1978 concerning Law No 352 of 10 May 1976 on the implementation of Council Directive 75/268/EEC on mountain and hill farming and farming in certain less-favoured areas, - the Regional Law of 19 June 1978 relating to the provisions for the implementation in the Region of Umbria of Council Directives 72/159/EEC, 72/160/EEC and 72/161/EEC of 17 April 1972, and - a declaration of the Regional Government concerning the implementation of the said laws. Whereas, pursuant to Article 18 (3) of Directive 72/159/EEC, Article 9 (3) of Directive 72/160/EEC, Article 11 (3) of Directive 72/161/EEC and Article 13 of Directive 75/268/EEC, the Commission has to decide whether, having regard to the aforementioned Laws of the Region of Umbria, the existing Italian provisions implementing Directives 72/159/EEC, 72/160/EEC, 72/161/EEC and Titles III and IV of Directive 75/268/EEC, which are the subject of Commission Decisions 76/480/EEC (5) and 76/964/EEC (6), continue to satisfy the conditions for financial contribution by the Community and whether the said Law of 5 June 1978 satisfies the conditions for financial contribution by the Community to the measures defined in Title II of Directive 75/268/EEC; Whereas Articles 1 to 23 of the Law of 19 June 1978, having regard to the declaration of the Regional Government of 9 March 1979, satisfy the conditions of Directive 72/159/EEC; Whereas Articles 24 to 36 of the Law of 19 June 1978 satisfy the conditions of Directive 72/160/EEC and Articles 37 to 52 satisfy the conditions of Directive 72/161/EEC; Whereas the Law of 5 June 1978, having regard to the declaration of the Regional Government of 9 March 1979, satisfy the conditions of Directive 75/268/EEC; Whereas this Decision is in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. The existing Italian provisions implementing Directives 72/159/EEC, 72/160/EEC, 72/161/EEC and Titles III and IV of Directive 75/268/EEC, having regard to the Laws of 5 and 19 June 1978 of the (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 96, 23.4.1972, p. 9. (3)OJ No L 96, 23.4.1972, p. 15. (4)OJ No L 128, 19.5.1975, p. 1. (5)OJ No L 138, 26.5.1976, p. 14. (6)OJ No L 364, 31.12.1976, p. 62. Region of Umbria, continue to satisfy the conditions for financial contribution by the Community to the common measures referred to in Article 15 of Directive 72/159/EEC, Article 6 of Directive 72/160/EEC, Article 8 of Directive 72/161/EEC and Article 13 of Directive 75/268/EEC. 2. The Law of 5 June 1978 of the Region of Umbria satisfies the conditions for financial contribution by the Community to the measures referred to in Title II of Directive 75/268/EEC. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 5 June 1979. For the Commission Finn GUNDELACH Vice-President